Exhibit [ News Release Cenveo Announces Third Quarter 2008 Results 3rd Quarter EPS from continuing operations of $0.23 per share vs. $0.04 in 3rd Quarter Non-GAAP EPS of $0.60 per diluted share vs. $0.44 in 2007 3rd Quarter Non-GAAP operating income margin of 12.0% 3rd Quarter Adjusted EBITDA of $82.5 million, up 17% from prior year YTD Cash Flow from Operations of $149.4 million STAMFORD, CT – (November 5, 2008) – Cenveo, Inc. (NYSE: CVO) today announced results for the three and nine months ended September 27, 2008. For the third quarter, the Company reported income from continuing operations of $12.4 million, or $0.23 per diluted share, as compared to income from continuing operations of $2.5 million, or $0.04 per diluted share, in the same period in 2007.On a Non-GAAP basis, income from continuing operations totaled $32.7 million, or $0.60 per diluted share, in the third quarter of 2008, as compared to $24.3 million or $0.44 per diluted share in the same period last year. Non-GAAP income from continuing operations excludes restructuring, impairment and other charges, integration, acquisition and other charges, stock-based compensation provision, gain on sale of non-strategic business and loss (gain) on early extinguishment of debt. A reconciliation of income from continuing operations to non-GAAP income from continuing operations is presented in the attached tables. Sales for the quarter were $522.7 million. Adjusted EBITDA in the third quarter of 2008 was $82.5 million, as compared to $70.7 million in the same period last year, an increase of 17%.Adjusted EBITDA is defined as earnings before interest, taxes, depreciation and amortization, excluding integration, acquisition and other charges, stock-based compensation provision, restructuring, impairment and other charges, gain on sale of non-strategic business, loss (gain) on early extinguishment of debt, and income (loss) from discontinued operations, net of taxes.An explanation of the Company’s use of Adjusted EBITDA is detailed below and a reconciliation of net income to Adjusted EBITDA is provided in the attached tables. For the first nine months of 2008, the Company reported income from continuing operations of $12.7 million, or $0.23 per diluted share, as compared to income from continuing operations of $6.9 million, or $0.12 per diluted share, in the same period in 2007.On a Non-GAAP basis, income from continuing operations totaled $62.1 million, or $1.15 per diluted share, in the first nine months of 2008, as compared to $57.7 million, or $1.06 per diluted share, in the same period last year.Sales for the first nine months of 2008 were $1.58 billion compared to $1.46 billion in 2007. Adjusted EBITDA for the first nine months of 2008 was $205.2 million, as compared to $174.3 million in the same period last year, an increase of 18%. Other financial highlights: · For the first nine months cash flow from continuing operations was $149.4 million, up $90 million from the same period last year. · Non-GAAP operating income margin was 12.0% for the third quarter. · Net debt decreased $7 million in the quarter to $1.362 billion. · Quarterly weighted average interest rate was 7.3%. · At the end of the quarter, approximately 89% of the Company’s debt was subject to fixed interest rates. Robert G. Burton, Chairman and Chief Executive Officer stated: “Despite very challenging economic and market conditions, we are very pleased with our financial results, highlighted by the significant increase in our non-GAAP operating margin to 12.0% for the third quarter. We were able to once again match our costs with our revenue stream, which allowed us to excel operationally despite a soft revenue environment. I continue to be particularly pleased with our strong cash flow generation, which remains a central focus of our management team. For the first nine months of 2008, we generated 2 $149.4 million of cash flows from continuing operations, up 152% from the same period last year. Over the past year, we have been able to pay down close to $90 million in debt while at the same time growing the company through acquisitions and prudent investments of capital. Going forward we will continue to use our strong cash flows to reduce our debt and solidify our capital structure. We are well positioned with no significant debt maturities until 2012, which provides us with ample liquidity to manage and grow our business during these challenging economic periods. ” Mr.
